Exhibit 10.1

INVESTMENT ADVISORY AGREEMENT

THIS INVESTMENT ADVISORY AGREEMENT (this “Agreement”) is made this 25th day of
October, 2012 between Hennessy Funds Trust, a Delaware statutory trust (the
“Trust”), on behalf of each of its investment series set forth on Schedule A
hereto as it may be amended from time to time (hereinafter referred to each as a
“Fund” and together as the “Funds”), and Hennessy Advisors, Inc., a California
corporation (the “Adviser”).

RECITALS

WHEREAS, the Trust is registered with the Securities and Exchange Commission
under the Investment Company Act of 1940, as amended (the “Act”), as an open-end
management investment company; and

WHEREAS, the Trust desires to retain the Adviser, which is an investment adviser
registered under the Investment Advisers Act of 1940, as amended, as the
investment adviser to the Funds.

AGREEMENT

NOW, THEREFORE, the Trust and the Adviser do mutually promise and agree as
follows:

 

1. Employment. The Trust hereby employs the Adviser to manage the investment and
reinvestment of the assets of each Fund for the period and on the terms set
forth in this Agreement. The Adviser hereby accepts such employment for the
compensation herein provided and agrees during such period to render the
services and to assume the obligations herein set forth.

 

2. Authority of the Adviser. The Adviser shall supervise and manage the
investment portfolio of each Fund, and, subject to such policies as the trustees
of the Trust may determine, direct the purchase and sale of investment
securities in the day to day management of each Fund. The Adviser shall for all
purposes herein be deemed to be an independent contractor and shall, unless
otherwise expressly provided or authorized, have no authority to act for or
represent the Trust or any Fund in any way or otherwise be deemed an agent of
the Trust or any Fund. However, one or more shareholders, officers, directors or
employees of the Adviser may serve as trustees and/or officers of the Trust, but
without compensation or reimbursement of expenses for such services from the
Trust. Nothing herein contained shall be deemed to require the Trust to take any
action contrary to its Trust Instrument, as it may be amended from time to time,
or any applicable statute or regulation, or to relieve or deprive the trustees
of the Trust of their responsibility for, and control of, the affairs of the
Trust.

 

3. Use of Sub-Advisers. All services to be furnished by the Adviser under this
Agreement may be furnished through the medium of any managers, officers or
employees of the Adviser or through such other parties (including, without
limitation, a sub-adviser) as the Adviser may determine from time to time. Each
sub-advisory agreement may provide that the applicable sub-adviser, subject to
the control and supervision of the Trust’s Board of Trustees and the Adviser,
shall have full investment discretion for the applicable Fund, shall make all
determinations with respect to the investment of such Fund’s assets assigned to
it and the purchase and sale of portfolio securities with those assets, and
shall take such steps as may be necessary to implement its investment decisions.
Any delegation of duties pursuant to this paragraph shall comply with any
applicable provisions of Section 15 of the Act, except to the extent permitted
by any exemptive order of the Securities and Exchange Commission or similar
relief. The Adviser shall not be responsible or liable for the investment merits
of any decision by a sub-adviser to purchase, hold or sell a security for the
applicable Fund’s portfolio; provided, however, that this provision shall not
limit the Adviser’s obligation as a fiduciary to supervise each Fund’s
investment program and the activities of sub-advisers.



--------------------------------------------------------------------------------

4. Expenses. The Adviser, at its own expense and without reimbursement from the
Trust or any Fund, shall furnish office space, and all necessary office
facilities, equipment and executive personnel for managing the investments of
each Fund. The Adviser shall not be required to pay any expenses of a Fund
unless specifically stated herein. The expenses of each Fund’s operations borne
by the Fund include by way of illustration and not limitation, trustees’ fee
paid to those trustees who are not interested trustees under the Act; the costs
of preparing and printing its registration statements required under the
Securities Act of 1933, as amended, and the Act (and amendments thereto); the
expense of registering its shares with the Securities and Exchange Commission
and in the various states; the printing and distribution cost of prospectuses
mailed to existing shareholders; the cost of trustee and officer liability
insurance, reports to shareholders, reports to government authorities and proxy
statements; interest charges; taxes; legal expenses; salaries of personnel
specifically employed or engaged by the Trust and approved by the Trust’s Board
of Trustees (including, but not limited to, the Trust’s Chief Compliance
Officer); association membership dues; auditing, accounting and tax services;
insurance premiums; brokerage and other costs incurred in connection with the
purchase and sale of securities; fees and expenses of the custodian of the
Fund’s assets; shareholder servicing fees; expenses of calculating the net asset
value and repurchasing and redeeming shares; charges and expenses of dividend
disbursing agents, registrars and stock transfer agents, fund administrators and
fund accountants; and the cost of keeping all necessary shareholder records and
accounts.

 

5. Compensation of the Adviser. For the services and facilities to be rendered,
the Trust through each Fund shall pay to the Adviser an advisory fee, paid
monthly, based on the average daily net assets of the Fund, as determined by
valuations made as of the close of each business day of the month. The advisory
fee payable by each Fund is set forth on Schedule A hereto. For any month in
which this Agreement is not in effect for the entire month, such fee shall be
reduced proportionately on the basis of the number of calendar days during which
it is in effect and the fee computed upon the average daily net assets of the
business days during which it is so in effect.

 

6. Ownership of Shares of the Funds. The Adviser shall not take, and shall not
permit any of its shareholders, officers, directors or employees to take, a long
or short position in the shares of a Fund, except for the purchase of shares of
the Fund for investment purposes at the same price as that available to the
public at the time of purchase.

 

7.

Exclusivity. The services of the Adviser to the Trust hereunder are not to be
deemed exclusive and the Adviser shall be free to furnish similar services to
others as long as the services hereunder are not impaired thereby. Although the
Adviser has permitted and is permitting the Trust and one or more Funds to use
the name “Hennessy,” it is understood and agreed that the Adviser reserves the
right to use and to permit other persons, firms or corporations, including
investment



--------------------------------------------------------------------------------

  companies, to use such name, and that the Trust and the Funds will not use
such name if the Adviser ceases to be each Fund’s sole investment adviser (not
including any sub-advisers engaged pursuant to Paragraph 3). During the period
that this Agreement is in effect, the Adviser shall be each Fund’s sole
investment adviser (not including any sub-advisers engaged pursuant to Paragraph
3).

 

8. Liability. In the absence of willful misfeasance, bad faith, gross negligence
or reckless disregard of obligations or duties hereunder on the part of the
Adviser, the Adviser shall not be subject to liability to the Funds or to any
shareholder of the Funds for any act or omission in the course of, or connected
with, rendering services hereunder, including any losses that may be sustained
in the purchase, holding or sale of any security.

 

9. Indemnification. The Adviser agrees to indemnify each Fund with respect to
any loss, liability, judgment, cost or penalty which the Fund may directly or
indirectly suffer or incur as a result of a material breach by the Adviser of
its standard of care set forth in Paragraph 8. The Trust, on behalf of each
Fund, agrees to indemnify the Adviser with respect to any loss, liability,
judgment, cost or penalty which the Adviser may directly or indirectly suffer or
incur in any way arising out of the performance of its duties under this
Agreement, except to the extent that such loss, liability, judgment, cost or
penalty was a result of a material breach by the Adviser of its standard of care
set forth in Paragraph 8.

 

10. Brokerage Commissions. The Adviser, subject to the control and direction of
the trustees of the Trust, shall have authority and discretion to select brokers
and dealers to execute portfolio transactions for each Fund and for the
selection of the markets on or in which the transactions will be executed. The
Adviser may cause each Fund to pay a broker-dealer which provides brokerage or
research services, as such services are defined in Section 28(e) of the
Securities Exchange Act of 1934 (the “Exchange Act”), to the Adviser a
commission for effecting a securities transaction in excess of the amount
another broker-dealer would have charged for effecting such transaction, if the
Adviser determines in good faith that such amount of commission is reasonable in
relation to the value of brokerage and research services provided by the
executing broker-dealer viewed in terms of either that particular transaction or
the Adviser’s overall responsibilities with respect to the accounts as to which
the Adviser exercises investment discretion (as defined in Section 3(a)(35) of
the Exchange Act). The Adviser shall provide such reports as the trustees of the
Trust may reasonably request with respect to each Fund’s brokerage commissions,
the manner in which that brokerage was allocated and brokerage and research
services received.

 

11. Code of Ethics. The Adviser has adopted a written code of ethics complying
with the requirements of Rule 17j-1 under the Act and has provided the Trust
with a copy of the code of ethics and evidence of its adoption. Upon written
request of the Trust, the Adviser shall permit the Trust to examine any reports
required to be made by the Adviser pursuant to Rule 17j-1 under the Act, to the
extent such reports are not required, pursuant to Rule 17j-1, to be made to the
Trust.



--------------------------------------------------------------------------------

12. Amendments. This Agreement may be amended by the mutual consent of the
parties; provided, however, that in no event may it be amended without the
approval of the trustees of the Trust in the manner required by the Act, and, if
required by the Act, by the vote of the majority of the outstanding voting
securities of the affected Fund, as defined in the Act.

 

13. Termination. This Agreement may be terminated at any time with respect to a
Fund, without the payment of any penalty, by the trustees of the Trust or by a
vote of the majority of the outstanding voting securities of that Fund, as
defined in the Act, upon giving sixty (60) days’ written notice to the Adviser.
This Agreement may be terminated by the Adviser at any time upon the giving of
sixty (60) days’ written notice to the Trust. This Agreement shall terminate
automatically in the event of its assignment (as defined in Section 2(a)(4) of
the Act). Subject to prior termination as hereinbefore provided, this Agreement
shall continue in effect for two (2) years from the date hereof and indefinitely
thereafter, but only so long as the continuance after such two (2) year period
is specifically approved annually by (i) the trustees of the Trust or by the
vote of the majority of the outstanding voting securities of each Fund, as
defined in the Act, and (ii) the trustees of the Trust in the manner required by
the Act, provided that any such approval may be made effective not more than
sixty (60) days thereafter.

 

14. Obligations of the Trust. The name “Hennessy Funds Trust” and references to
the trustees of Hennessy Funds Trust refer respectively to the Trust created and
the trustees, as trustees but not individually or personally, acting from time
to time under a Trust Instrument dated as of September 16, 1992, as amended,
which is hereby referred to and a copy of which is on file with the Secretary of
the State of Delaware. The obligations of Hennessy Funds Trust entered into in
the name or on behalf thereof by any of the trustees, representatives or agents
of the Trust are made not individually, but in such capacities, and are not
binding upon any of the trustees, shareholders, or representatives of the Trust
personally, but bind only the Trust property, and all persons dealing with any
class of shares of the Trust must look solely to the Trust property belonging to
such class for the enforcement of any claims against the Trust.

(Signature page follows.)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on the day first above written.

 

  HENNESSY ADVISORS, INC. By:  

/s/ Neil J. Hennessy

  Neil J. Hennessy   President and Chief Executive Officer   HENNESSY FUNDS
TRUST By:  

/s/ Neil J. Hennessy

  Neil J. Hennessy   President



--------------------------------------------------------------------------------

SCHEDULE A

(October 25, 2012)

 

Name of Fund

   Compensation
(as a %  of average daily net
assets)  

Hennessy Focus Fund

     0.90 % 

Hennessy Large Cap Financial Fund

     0.90 % 

Hennessy Small Cap Financial Fund

     0.90 % 

Hennessy Technology Fund

     0.90 % 

Hennessy Gas Utility Index Fund

     0.40 % 

Hennessy Equity and Income Fund

     0.80 % 

Hennessy Core Bond Fund

     0.80 % 